BYERS, District Judge.
Motion by bankrupt to amend his schedules to include the name of a creditor not listed therein.
The petition is deficient in failing to set forth the various dates involved, but a memorandum in support of the motion, filed by *475the bankrupt’s attorney, is relied upon for that purpose.
The voluntary petition was filed and adjudication had March 15, 1930. The time for the filing of creditors’ claims therefore expired on September 15, 1930.
On August 12, 1930, the bankrupt was served with a summons in which judgment was demanded in the sum of $300.00, and that was delivered to his attorney, but the time of delivery is not stated. However, the bankrupt could have made this motion well in advance of September 15, 1930, so that, prior to. that date, the plaintiff in the action could have been afforded an opportunity to file its claim within the period provided in section 57n of the Bankruptcy Act, 11 USCA see. 93 (n).
This motion was not made until November 14, 1930, and, when it was called, the moving party was directed to give notice to all creditors. Proof that this was done has not been furnished.
Because the court doubted its power to grant the motion at all, the bankrupt’s attorney was requested to submit authority in support of the motion. No memorandum was filed in that behalf until about February 16, 1931.
The only ease therein cited which would he of direct assistance is In re Ingrao (D. C.) 40 F.(2d) 946. That decision does not discuss the question of whether a creditor added by amendment to the schedules could prove his claim if the six months’ limitation had expired.
In re Rose (D. C.) 43. F.(2d) 446, is a late decision to the effect that the time for filing a claim cannot be extended beyond the statutory period, and that resort to the general equity powers of the bankruptcy court may not be had to\ accomplish that which the statute forbids.
Motion denied. Submit order.